DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows:
This application is in condition for allowance except for the presence of claims 18-25 directed to a non-elected group without traverse.  Accordingly, claims 18-25 have been cancelled. 


Rejoin claims 6, and 8-9.
Cancel claims 18-25.

           In claim 1, line 9, after “an extension direction of”, delete “the fin” and insert: --the fins--.

In claim 1, line 10, after the term “than”, delete “the width of the first fin” and insert: --
In claim 10, line 1, after the term “claim”, delete “4” and insert: --
In claim 16, line 1, after the term “claim”, delete “4” and insert: --
In claim 17, line 1, after the term “claim”, delete “4” and insert: --


Allowable Subject Matter
Claims 1-3, and 5-17 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method for forming a semiconductor structure, comprising: the fins comprise first fins located at a junction of the first region and the second region and second fins located on the second region, and wherein a quantity of the second fins is greater than a quantity of the first fins and in a direction perpendicular to an extension direction of the fins, a width of each of the second fins is greater than a width of each of the first fins, in combination with other claimed features, as recited in independent claim 1.  Claims 2-3, and 5-17 are dependent upon independent claim 1, and are therefore allowed. 



			      Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        July 3, 2021